Filed 10/23/14 P. v. Stinchfield CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                    DIVISION SIX


THE PEOPLE,                                                                     2d Crim. No. B256952
                                                                               (Super. Ct. No.1424616)
     Plaintiff and Respondent,                                                  (Santa Barbara County)

v.

MICHAEL JOHN STINCHFIELD

     Defendant and Appellant.



                   Michael John Stinchfield appeals a judgment following his no contest plea
to two counts of assault with a deadly weapon (Pen. Code, § 245, subd. (a)(1)), false
imprisonment by threat/violence (§§ 236, 237), and criminal threats (§ 422). He also
admitted a great bodily injury allegation relating to one of the assaults (§ 12022.7, subd.
(a)).
                   We appointed counsel to represent him on this appeal. After examination
of the record. his counsel filed an opening brief requesting the court to make an
independent review under People v. Wende (1979) 25 Cal.3d 436.
                   On August 22, 2014, we advised appellant that he had 30 days within
which to personally submit any contentions or issues which he wished us to consider.
No response has been received to this date. After examination of the record, we are
satisfied that appellant's attorney has fully complied with his responsibilities and that no
arguable issues exist. (People v. Wende, supra, 25 Cal.3d at pp. 441, 443.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                           GILBERT, P.J.


We concur:



              YEGAN, J.



              PERREN, J.




                                             2
                              Frank J. Ochoa, Judge

                      Superior Court County of Santa Barbara

                       ______________________________


            Richard B. Lennon, under appointment by the Court of Appeal, for
Defendant and Appellant.


            No appearance for Plaintiff and Respondent.




                                        3